Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harrison Lewis, III, appeals the district court’s order dismissing under 28 U.S.C. § 1915(e)(2)(B) (2006) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Lewis v. Obama, No. 5:11-ct-03139-D, *2852012 WL 628800 (E.D.N.C. Feb. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.